UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4161


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARAMIS GERALD WIGGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:10-cr-00182-FL-1)


Submitted:   October 19, 2011             Decided:   November 18, 2011


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aramis     Gerald       Wiggins    pled    guilty,       pursuant     to   a

written plea agreement, to three counts of distribution of more

than five grams of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1) (2006).          The district court sentenced Wiggins to

eighty-seven months’ imprisonment on each count, to be served

concurrently.        Wiggins       appeals.      Counsel       has   filed    a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

two   sentencing      issues       and   challenging     the     validity      of    the

appellate    waiver     in     Wiggins’       plea    agreement.        Wiggins      was

notified of his right to file a pro se supplemental brief but

has not done so.         The Government moves to dismiss the appeal

based on the appellate waiver.             We dismiss in part and affirm in

part.

            We   consider      a    defendant’s       waiver    of    his    appellate

rights de novo. *     Manigan, 592 F.3d at 626.            Where the Government

seeks to enforce an appeal waiver and there is no claim the

United States breached its obligations under the plea agreement,

we generally will enforce the waiver as to issues within the


      *
       As a threshold matter, we reject Wiggins’ assertion that
appeal waivers are per se invalid.        See United States v.
Manigan, 592 F.3d 621, 627 (4th Cir. 2010); United States v.
Cohen, 459 F.3d 490, 495 (4th Cir. 2006).




                                           2
scope    of    the    waiver,        if      the     record    establishes       that    the

defendant’s     waiver       of     appellate        rights    was    both     knowing   and

intelligent.         United States v. Blick, 408 F.3d 162, 168-69 (4th

Cir. 2005).         Our independent review of the record leads us to

conclude that Wiggins voluntarily and knowingly waived his right

to appeal any sentence within his advisory Guidelines range.                              In

addition, the sentencing issues raised in Wiggins’ brief fall

squarely within the scope of the appellate waiver.                           Accordingly,

we grant the Government’s motion to dismiss in part and dismiss

the appeal of Wiggins’ sentence.

              Although the waiver provision in the plea agreement

precludes     our     review      of      the    sentence,      the    waiver    does    not

preclude our review of any errors in Wiggins’ convictions that

may be revealed by our review pursuant to Anders.                            In accepting

Wiggins’      guilty        plea,      the       magistrate      judge       substantially

complied with Fed. R. Crim. P. 11.                            Although the magistrate

judge made two minor omissions during the plea colloquy, see

Fed. R. Crim. P. 11(b)(1)(A), (c)(2), these omissions did not

affect    Wiggins’         substantial          rights.        See    United    States    v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing plain

error    standard      of    review).            Moreover,      the    magistrate       judge

ensured that the plea was entered knowingly and voluntarily and

was   supported       by    an    independent         factual    basis.        See   United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

                                                 3
Thus, we deny the Government’s motion to dismiss in part and

affirm the convictions.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore grant in part the Government’s motion to dismiss

and dismiss the appeal of Wiggins’ sentence, and deny in part

the     Government’s    motion    to       dismiss     and    affirm      Wiggins’

convictions.      This court requires that counsel inform Wiggins,

in writing, of the right to petition the Supreme Court of the

United States for further review.              If Wiggins requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Wiggins.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented      in   the    materials

before    the   court   and   argument     would     not   aid    the   decisional

process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                       4